DETAILED ACTION
Status of Claims
Claims 1-18 are currently pending.  Claims 1-9 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 10-18 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of Group I (claims 1-9) in the response filed on February 3, 2022 (to the December 08, 2021 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claims of Group II (claim 10), Group III (claim 11), Group IV (claim 12), Group V (claim 13), Group VI (claim 14) and Group VII (claim 15) are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I with traverse.  The traverse is based on applicant’s arguments:
Reasons for Traverse
The lack of unity is based on the allegation that there is no special technical feature common to all the claims in view of U.S. Pat. Pub. No. US 2008-0305950 (“Berrada”).  The Office states that Berrada discloses a water-absorbing medical composition comprising a guanidinyl-containing polymer and carrageenan selected from iota and lambda carrageenan.  Applicant disagrees.[02/03/2022 Remarks, p. 8, par. 2]
Berrada teaches a water-absorbent guanidinyl-containing polysaccharide polymer, wherein the polysaccharide may be carrageenan.  Nothing in the Berrada disclosure teaches or suggests a composition further including a polysaccharide, i.e., wherein the polysaccharide is not part of the polymer itself, let alone specifically include iota or lambda carrageenan.[02/03/2022 Remarks, p. 8, par. 3]
In contrast, the present disclosure teaches a composition comprising a guanidinyl-containing polymer and carrageenan.  Said composition is demonstrated to synergistically enhance the water absorption and retraction of a dental sulcus when compared with either the guanidinyl-containing polymer or carrageenan alone.  A skilled artisan would have no reason to further include carrageenan (or rather replace a portion of the guanidinyl-containing polysaccharide polymer with carrageenan) within the composition disclosed in Berrada, let alone expect to achieve water absorption capacities of 200 wt¾, 400 wt¾, or more.[.][02/03/2022 Remarks, p. 8, par. 3]
For at least the preceding reason, claim I and all claims dependent therefrom, are non obvious over Berrada, and therefore have unity in view of Berrada. It is respectfully requested that the Office withdraw the restriction.[02/03/2022 Remarks, p. 9, par. 1]
02/03/2022 Remarks, p. 8, par. 2 to p. 9, par. 1.
In response: since the instant claims are not patentable over US 2007/0231291 A1 by Huang et al., per US 6,387,354 B1 to Bixler et al., restriction is still deemed proper.
Accordingly, the December 08, 2021 Requirement for Restriction is made FINAL, and claims 1-9 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
1.	([...])	A water absorbing medical composition comprising:
at least one guanidinyl-containing polymer
at least one carrageenane carrageenan and lambda carrageenan
wherein the medical composition is water absorbing.
B.	Claim 2 is objected to because the claim should read:
2.  ([...])	The medical composition of claim 1, the at least one guanidinyl-containing polymer
[...]
C.	Claim 3 is objected to because the claim should read:
3.  ([...])	The medical composition of claim 1, the at least one guanidinyl-containing polymer:
a polymer

    PNG
    media_image1.png
    184
    321
    media_image1.png
    Greyscale

wherein: 
m is equal to 1 or 2,
R2 is a covalent bond, a C2 to C12 (hetero)alkylene, or a C5-C12 (hetero)arylene,
R3 is hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
each R4 is independently hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
R5 is hydrogen, C1-C12 (hetero)alkyl, or C5-C12 (hetero)aryl, or —N(R4)2;
or
a polymer

    PNG
    media_image2.png
    147
    322
    media_image2.png
    Greyscale
	-N(R3)-[C(=N(R4))-N(R4)]m-R5,
R3 is hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
each R4 is independently hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
R5 is hydrogen, C1-C12 (hetero)alkyl, or C5-C12 (hetero)aryl, or —N(R4)2, and
X− is selected from Cl−, Br−, I−, ½ SO42−, NO3−, CH3COO−, C3H7COO−.
D.	Claim 4 is objected to because the claim should read:
4.  ([...])	The medical composition of claim 1, the at least one guanidinyl-containing polymerderived frompolymers,polyacrylamide copolymers, amino-containing polyacrylate homopolymers,[[-]] or amino-containing polyacrylate copolymers.
E.	Claim 5 is objected to because the claim should read:
5.	([...])	The medical composition of claim 1, further comprising at least one filler[[(s)]] and at least one paste forming liquid[[(s)]].
F.	Claim 6 is objected to because the claim should read:
6.	([...])	The medical composition of claim 1, comprising the components in following amounts:
at least one filler[[(s)]]: from 3 to 70 wt.%,
at least one paste forming liquid[[(s)]]: from 10 to 60 wt.%,
the at least one guanidinyl-containing polymer[[(s)]]: from 1 to 60 wt.%, and
the at least one carrageenane[[(s)]]: from 1 to 40 wt.%,
wherein wt.% amounts are with respect to the weight of the whole composition.
G.	Claim 7 is objected to because the claim should read:
7.	([...])	The medical composition of claim 5, the at least one filler[[s]] being selected silicates, silicas, aluminas, magnesias, titanias, inorganic salts, metallic oxides, glasses, plastic powder, microcrystalline cellulose,
H.	Claim 8 is objected to because the claim should read:
8.	([...])	The medical composition of claim 5, the at least one paste forming liquid[[(s)]] being characterized by one or more of the following features:
[[M]]molecular weight: 200 to 10,000 g/mol;
[[B]]boiling point: above 100°C; and
[[V]]viscosity: up to 35 Pa*s at 23°C.
I.	Claim 9 is objected to because the claim should read:
9.	([...])	The medical composition of claim 5, being characterized as follows:
the at least one filler[[(s)]] selected from phyllosilicate[[(s)]] and mixtures thereof, and being present in an amount from 20 to 70 wt. %;[[,]]
the at least one paste forming liquid[[(s)]] selected from glycol, glycerine, ethylene glycol, poly(ethylene glycol), propylene glycol, poly(propylene glycol), copolymers,;[[,]]
the at least one guanidinyl-containing polymer;[[,]]
the at least one carrageenane[[(s)]] being present in an amount from 1 to 30 wt. %; and[[,]]
the medical composition not comprising either of the following alone or in combination:
aluminium chloride in an amount above 5 wt. %, and
water in an amount above 2 wt. %;[[,]]
wherein wt.% amounts are with respect to the weight of the whole composition.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 3 recites the formula:

    PNG
    media_image2.png
    147
    322
    media_image2.png
    Greyscale
	-N(R3)-[C(=N(R4))-N(R4)]m-R5,
which is indefinited because it is unclear how the “
    PNG
    media_image2.png
    147
    322
    media_image2.png
    Greyscale
” and “-N(R3)-[C(=N(R4))-N(R4)]m-R5,” moieties are connected, or whether the two are separate, thereby rendering the metes and bounds of the claim unclear.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).
Further clarification is required.



Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over HUANG (US 2007/0231291 A1, Publ. Oct. 4, 2007; hereinaftert, “Huang”), in view of BIXLER (US 6,387,354 B1, Issued May 14, 2002; hereinafter, “Bixler”).
Huang is directed to
POLYMERIC ANTI-MICROBIAL AGENTS
ABSTRACT
Polymeric anti-microbial agents produced by substituting the nitrogen atoms in the backbone of ethylenimine polymers are provided.  The agents are believed to have low human toxicity while being effective against a variety of pathogens and are useful in applications involving human contact, such as cosmetics, hair care products and textiles, as well as in applications with much less human contact, such as coatings.
Huang, title & abstract.  In this regard, Huang teaches an antimicrobial ethylenimine polymer or co-polymer:
[0018]	The present invention provides an antimicrobial ethylenimine polymer or co-polymer, wherein 10-100% of the nitrogen atoms (also referred to herein as N atoms) of the polymer or co-polymer backbone are substituted by one or more substituents a-d:a) C1-24 alkyl, C3-24 alkenyl, C1-24 alkylcarbonyl or C3-24 alkenylcarbonyl which are uninterrupted or interrupted one or more times by one or more oxygen atoms, sulfur atoms, —SO— or —SO2—, and which are substituted one or more times by one or more moieties C3-6 cycloalkyl, —OR, —COOR, —COOM, —SO3M, —SO3H, phosphonic acid, halogen, —CONR′R, —NR′R, phosphonate salt, ammonium salt or group of the formulae

    PNG
    media_image3.png
    304
    686
    media_image3.png
    Greyscale

or a group —Si(G)3 wherein each G is independently hydroxyl, C1-4 alkyl or C1-4 alkoxy,
with the proviso that uninterrupted C1-24 alkyl is not substituted by biguanide, C3-6 cycloalkyl, —COOM, —COOR where R is an unsubstituted alkyl, —OR where R is H or unsubstituted alkylcarbonyl or —CONR′R unless at least one other of the substituents is also present;
b) heterocycle of the formulae

    PNG
    media_image4.png
    223
    562
    media_image4.png
    Greyscale

wherein Y and Y′ are independently N, C—R, C—OR or C—NRR′ and D and D′ are independently R, —OR or —NRR′;c) group of the formulae

    PNG
    media_image5.png
    449
    716
    media_image5.png
    Greyscale

wherein m and n independently are 1, 2, 3, 4, 5 or 6;
or
d)-L-Poly where Poly is branched or unbranched polymer or oligomer selected from polyether, polysiloxane, styrenic polymer or polyol;
wherein
R, R′ and R″, independently of each other are hydrogen; a group -L-Ar,

    PNG
    media_image6.png
    95
    606
    media_image6.png
    Greyscale

C1-24 alkyl, C3-24 alkenyl, C3-6 cycloalkyl or C1-24 alkylcarbonyl which are uninterrupted or interrupted one or more times by one or more oxygen atoms, sulfur atoms, carbonyl, —COO—, —CONH—, —NH—, —CON(C1-8 alkyl)- or —N(C1-8 alkyl)-, which uninterrupted or interrupted alkyl, alkenyl, cycloalkyl or alkylcarbonyl are unsubstituted or substituted one or more times by one or more halogen, —OH, C7-12 aralkyl, C2-12alkylcarbonyl, C1-24alkoxy, C2-24alkylcarboxy, —COOM, —CONH2, —CON(H)(C1-8alkyl), —CON(C1-8 alkyl)2, —NH2, —N(H)(C1-8 alkyl), —N(C1-8 alkyl)2, —SO3M, phenyl, phenyl substituted one or more times by one or more C1-8 alkyl, naphthyl, naphthyl substituted one or more times by one or more C1-8 alkyl, purine, pyridine, pyrimidine, triazine or imidazole which purine, pyridine, pyrimidine, triazine or imidazole are unsubstituted or substituted by one or more C1-12 alkyl wherein the purine, pyridine, pyrimidine, triazine or imidazole is neutral or ionically charged, amidine, guanidine, ammonium salt, phosphonic acid, phosphonate salt or a group

    PNG
    media_image7.png
    162
    262
    media_image7.png
    Greyscale

wherein each Q or Q′ is independently hydrogen, C1-12alkyl, phenyl or benzyl;
or
when attached to a nitrogen atom, R and R′, together with the nitrogen atom to which they are attached, form a 5-, 6- or 7-membered ring which is uninterrupted or interrupted by —O—, —NH— or —N(C1-12 alkyl)-;
L is a direct bond, C1-12 alkylene which is uninterrupted or interrupted by one or more oxygen atoms and which is unsubstituted or substituted one or more times by one or more —OH, C1-8 alkyl, C1-24 alkoxy, C2-24alkylcarboxy, —NH2, —N(H)(C1-8alkyl), —N(C1-8 alkyl)2 or ammonium salt:
Ar is C6-10 aromatic or C1-9 saturated or unsaturated heterocycle which are unsubstituted or substituted one or more times by one or more halogen, —OH, C1-24 alkoxy, C2-24 alkylcarboxy, —COOQ″, —CONH2, —CON(H)(C1-8 alkyl), —CON(C1-8 alkyl)2, —NH2, —N(H)(C1-8 alkyl), —N(C1-8alkyl)2, —SO3M, SO3H, ammonium salt, phosphonic acid, phosphonate salt, C1-24 alkyl which is unsubstituted or substituted one or more times by one or more halogen, phenyl which is unsubstituted or substituted by one or more times by one or more C1-8 alkyl, naphthyl, purine, pyridine, pyrimidine, triazine or imidazole which purine, pyridine, pyrimidine, triazine or imidazole are unsubstituted or substituted by one or more C1-12 alkyl wherein the purine, pyridine, pyrimidine, triazine or imidazole is neutral or ionically charged; wherein Q″ is hydrogen, metal cation, glycol ether, polysiloxane, phenyl or benzyl, or phenyl or benzyl substituted one or more times by one or more halogen, hydroxy, C1-24 alkoxy or C1-12 alkyl,
M is a metal cation or an ammonium cation;
and when the N atom of the ethylenimine polymer is tetra substituted, it is a cation with a corresponding counter anion.
(Huang, par. [0018]), and also teaches an exemplary oral composition:
[0100]	The invention relates also to an oral composition containing from 0.01 to 15% by weight, based on the total weight of the composition, of the instant antimicrobial polymer, and orally tolerable adjuvants.
[0101]	Example of an oral composition:
[0102]	10% by weight sorbitol,
[0103]	10% by weight glycerol,
[0104]	15% by weight ethanol,
[0105]	15% by weight propylene glycol,
[0106]	0.5% by weight sodium lauryl sulfate,
[0107]	0.25% by weight sodium methylcocyl taurate,
[0108]	0.25% by weight polyoxypropylene/polyoxyethylene block copolymer,
[0109]	0.10% by weight peppermint flavouring,
[0110]	0.1 to 0.5% by weight of a compound of formula (1), and
[0111]	48.6% by weight water.
[0112]	The oral composition according to the invention may be, for example, in the form of a gel, a paste, a cream or an aqueous preparation (mouthwash).
[0113]	The oral composition according to the invention may also comprise compounds that release fluoride ions which are effective against the formation of caries, for example inorganic fluoride salts, e.g. sodium, potassium, ammonium or calcium fluoride, or organic fluoride salts, e.g. amine fluorides, which are known under the trade name Olafluor.
(Huang, par. [0100]-[0113]).
Regarding independent claim 1 and the requirements:
1.	([...])	A water absorbing medical composition comprising:
guanidinyl-containing polymer(s), and
carrageenane(s) selected from iota and lambda carrageenan(s),
wherein the medical composition is water absorbing.
Huang clearly teaches an oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]), whereby it is noted Huang’s antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]) is encompassed by:
“guanidinyl-cotaining polymer(s)” of claim 1, and
“guanidinyl-cotaining polymer(s)” meeting the requirements of claims 2-4 for:
2.  ([...])	The medical composition of claim 1, the guanidinyl-containing polymer(s) being characterized by the following formula:
-[C(R1)=N-R2]n-N(R3)-[C(=N(R4))-N(R4)]m-R5,
wherein:
R1 is hydrogen, C1-C12 (hetero)alkyl, or a C5-C12 (hetero)aryl,
R2 is a covalent bond, a C2 to C12 (hetero)alkylene, or a C5-C12 (hetero)arylene,
R3 is hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
each R4 is independently hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
R5 is hydrogen, C1-C12 (hetero)alkyl, or C5-C12 (hetero)aryl, or —N(R4)2,
n is 0 or 1, and
m is 1 or 2.
3.  ([...])	The medical composition of claim 1, the guanidinyl-containing polymer(s) being selected from
Polymer(s) having pendent or catenary guanidinyl groups of the following formula:

    PNG
    media_image1.png
    184
    321
    media_image1.png
    Greyscale

wherein: 
m is equal to 1 or 2,
R2 is a covalent bond, a C2 to C12 (hetero)alkylene, or a C5-C12 (hetero)arylene,
R3 is hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
each R4 is independently hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
R5 is hydrogen, C1-C12 (hetero)alkyl, or C5-C12 (hetero)aryl, or —N(R4)2;
or
Polymer(s) of the following formula:

    PNG
    media_image2.png
    147
    322
    media_image2.png
    Greyscale
	-N(R3)-[C(=N(R4))-N(R4)]m-R5,
R3 is hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
each R4 is independently hydrogen, C1-C12 (hetero)alkyl, C5-C12 (hetero)aryl,
R5 is hydrogen, C1-C12 (hetero)alkyl, or C5-C12 (hetero)aryl, or —N(R4)2, and
X− is selected from Cl−, Br−, I−, ½ SO42−, NO3−, CH3COO−, C3H7COO−.
4.  ([...])	The medical composition of claim 1, the guanidinyl-containing polymer(s) comprising polyvinylamine, poly(N-methylvinylamine), polyallylamine, polyallylmethylamine, polydiallylamine, poly(4-aminomethylstyrene), poly(4-aminostyrene), poly(acrylamide-co-methylaminopropylacrylamide), poly(acrylamide-co-aminoethylmethacrylate), polyethylenimine, polypropylenimine, polylysine, polyaminoamides, polydimethylamine-epichlorohydrin-ethylenediamine, polyaminosiloxanes, dendrimers formed from polyamidoamine and polypropylenimine, biopolymers, polyacrylamide homo- or copolymers, amino-containing polyacrylate homo- or copolymers.
However, Huang DOES NOT TEACH “carrageenane(s) selected from iota and lambda carrageenan(s)” as required by claim 1 since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Bixler, for instance, is directed to:
SEMI-REFINED CARRAGEENAN DENTIFRICE BINDER
ABSTRACT
Disclosed is a toothpaste binder composition comprising semi-refined carrageenan.  Examples of semi-refined carrageenan suitable for incorporation into a toothpaste binder are semi-refined kappa carrageenan and semi-refined iota carrageenan.  Such a toothpaste binder may comprise, for example, semi-refined kappa carrageenan, semi-refined iota carrageenan, or a combination of both semi-refined kappa and iota carrageenan.  Such a formulation is preferably comprised of about 10% to about 20% refined kappa-2/lambda carrageenan; about 35% to about 50% refined iota carrageenan; about 20% to about 30% semi-refined kappa and/or semi-refined iota carrageenan; and about 5% to about 20% standardizing agent; by dry weight. Specific formulations incorporating semi-refined carrageenan are described.  Properties and characteristics exhibited by a toothpaste which incorporates the specific binder formulations are also described.  Also disclosed is a toothpaste binder composition comprising a semi-refined carrageenan, such as semi-refined kappa or semi-refined iota carrageenan, further comprising ultra low viscosity guar gum.  Such a toothpaste binder composition is preferably comprised of about 5% to about 10% refined kappa-2/lambda carrageenan; about 40% to about 50% refined iota carrageenan; about 20% to about 25% semi-refined kappa and/or semi-refined iota carrageenan; about 10% to about 20% ultra low viscosity guar gum; and about 5% to about 10% standardizing agent; by dry weight.
Bixler, title & abstract.  In this regard, Bixler discloses that semi-refined carrageenan can serve as a useful binder component in the presence of additives routinely present in toothpaste (e.g., salts and humectants):
The present invention is based on the surprising finding that semi-refined carrageenan can effectively replace a portion of the refined carrageenan component commonly used in a dentifrice binder.  Surprisingly, the additives routinely present in toothpaste (e.g., salts and humectants) have been found to increase the viscosity or paste building properties of semi-refined carrageenan to such an extent that semi-refined carrageenan can serve as a useful binder component in their presence.  Specifically, more than twice the viscosity is generated by hydration of semi-refined kappa carrageenan in a toothpaste system, than by hydration in water.  In addition, the presence of ions in toothpaste increases the temperature at which swelling is achieved by more than 10°.  The latter is an advantage in making toothpaste because it reduces the energy of mixing until the paste formulation is heated to near its final process temperature.
(Bixler, col. 3, ln. 35-50), and teaches a claim embodiment of a toothpaste composition containing a binder formulation:
1.  A toothpaste composition comprising:
a) a binder formulation, the binder formulation representing about 0.8% to about 1.5% by dry weight of the toothpaste composition, the binder formulation comprising the following ingredients, the percentages of which are by dry weight:
i) a toothpaste viscosity builder present in reduced amounts relative to conventional formulations;
ii) from about 20% to about 30% semi-refined kappa carrageenan;
b) sufficient quantities of standard toothpaste additives to build the viscosity of the composition to a viscosity with the range of from about 20 BKU to about 32 BKU.
(Bixler, claim 1).  It is noted that “semi-refined kappa carrageenan” (Bixler, claim 1) is encompassed by “carrageenane(s) selected from iota and lambda carrageenan(s)” of claim 1.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Huang’s oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]), and to incorporate Bixler’s a semi-refined carrageenan binder (Bizler, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Huang and Bixler are concerned with similar problems in the art, namely the formulation of oral or dentifrice compositions.  Huang, par. [0101]-[0112]; Bixler, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable “orally tolerable adjuvants.”  Huang, par. [0100].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of Huang’s oral composition (Huang, par. [0101]-[0112]) with a semi-refined carrageenan binder (Bizler, abstract) in order to obtain the advantage of a useful binder component in the presence of additives routinely present in toothpaste (e.g., salts and humectants) (Bixler, col. 3, ln. 35-50).
Regard the requirement of claim 1 for “wherein the medical composition is water absorbing,” it is noted that this requirement is a functional limitation.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited structural elements of claim 1, which achieve the resulting water absorbing effect.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended water absorbing effect of a composition that meets the structural requirements of claim 1, namely “guanidinyl-containing polymer(s), and carrageenane(s) selected from iota and lambda carrageenan(s).”  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 1 will achieve the intended result of the functional limitation[s] and fall within the boundaries of the claims.
Thus, the prior art renders claims 1-4 obvious.
Regarding claims 5 and 7-8 and the requirements:
5.	([...])	The medical composition of claim 1, further comprising filler(s) and paste forming liquid(s).
[...]
7.	([...])	The medical composition of claim 5, the fillers being selected silicates, silicas, aluminas, magnesias, titanias, inorganic salts, metallic oxides, glasses, plastic powder, micro- and nanocrystalline cellulose, starch and mixtures thereof.
8.	([...])	The medical composition of claim 5, the paste forming liquid(s) being characterized by one or more of the following features:
Molecular weight: 200 to 10,000 g/mol;
Boiling point: above 100°C;
Viscosity: up to 35 Pa*s at 23°C.
Huang teaches an oral composition (Huang, par. [0101]-[0112]) containing glycerol (Huang, par. [0103]), which is encompassed by “paste-forming liquid(s)” of claims 5 and 8 (as well as par. [0317] of the instant published application, US 2019/0282453 A1; glycerol has a molecular weight of 92.094 g/mol, a boiling point of 290ºC, and a visocisyt of 1.412 Pa*s at 20ºC).  With regard to “filler(s),” Huang teaches: “The oral composition according to the invention may also comprise compounds that release fluoride ions which are effective against the formation of caries, for example inorganic fluoride salts, e.g. sodium, potassium, ammonium or calcium fluoride, or organic fluoride salts, e.g. amine fluorides, which are known under the trade name Olafluor” (Huang, par. [0101]), which is encompassed by “inorganic salts” of claim 7, which are “filler(s)” of claims 5 and 7.
Thus, the prior art renders claims 5 and 7-8 obvious.
Claims 5-7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over HUANG (US 2007/0231291 A1, Publ. Oct. 4, 2007; hereinaftert, “Huang”), in view of BIXLER (US 6,387,354 B1, Issued May 14, 2002; hereinafter, “Bixler”), as applied to claims 1-5 and 7-8, above, and further in view of KROPF (US 2003/0175217 A1, Publ. Sep. 18, 2003; hereinafter, “Kroph”).
The teachings of Huang and Bixler, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH “filler(s)” such as silicates, or amounts thereof, as required by claims 5-7 and 9:
5.	([...])	The medical composition of claim 1, further comprising filler(s) and paste forming liquid(s).
6.	([...])	The medical composition of claim 1, comprising the components in following amounts:
filler(s): from 3 to 70 wt.%,
paste forming liquid(s): from 10 to 60 wt.%,
guanidinyl-containing polymer(s): from 1 to 60 wt.%,
carrageenane(s): from 1 to 40 wt.%,
wt.% with respect to the weight of the whole composition.
7.	([...])	The medical composition of claim 5, the fillers being selected silicates, silicas, aluminas, magnesias, titanias, inorganic salts, metallic oxides, glasses, plastic powder, micro- and nanocrystalline cellulose, starch and mixtures thereof.
9.	([...])	The medical composition of claim 5, being characterized as follows:
filler(s) selected from phyllosilicate(s) and mixtures thereof and being present in an amount from 20 to 70 wt. %,
paste forming liquid(s) selected from glycol, glycerine, ethylene glycol, poly(ethylene glycol), propylene glycol, poly(propylene glycol), copolymer(s) of ethylene glycol, propylene glycol and/or tetrahydrofuran and mixtures thereof and being present in an amount from 10 to 60 wt. %,
guanidinyl-containing polymer(s): the polymer being a polyethylene imine and being present in an amount from 1 to 60 wt. %,
the carrageenane(s) being present in an amount from 1 to 30 wt. %,
the medical composition not comprising either of the following alone or in combination 
aluminium chloride in an amount above 5 wt. %, 
water in an amount above 2 wt. %,
wt. % with respect to the weight of the whole composition.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Kropf, for instance, is directed to:
THIXOTROPIC ORAL AND DENTAL CARE AGENTS
ABSTRACT
The invention relates to thixotropic oral and dental care agents containing a content of one or more nanoparticular inorganic compounds selected from the group consisting of metal oxides, metal oxide hydrates, metal hydroxides, metal carbonates, metal phosphates and of metal silicates.  The agents are suited, for example, as liquid-dosable or sprayable mouthwashes.
Kropf, title & abstract.  In this regard, Kropf teaches phyllosilicates:
[0015]	The content of one or more nanoparticulate inorganic compounds from the group of metal oxides, oxide hydrates, hydroxides, carbonates, phosphates and silicates is normally from 0.1 to 20% by weight, preferably 0.2 to 10% by weight and particularly preferably 0.5 to 5% by weight, where the percent data are, in each case as total of the weight of the nanoparticulate inorganic compounds, based on the total weight of the compositions.
[...]
[0017]	Suitable nanoparticulate silicates are, for example, aluminosilicates such as zeolites, and magnesium silicates.  Preferred silicates are the sheet silicates (phyllosilicates), especially bentonites (contain as principal minerals smectites, especially montmorillonite), montmorillonites (Al2[(OH)2/Si4O10]·nH2O and Al2O3·4SiO2·H2O·nH2O, clay mineral belonging to the dioctahedral (mica) smectites), kaolinite (Al2[(OH)4/Si2O5] and Al2O3·2SiO2·2H2O, triclinic bilayer clay mineral (1:1 phyllosilicate)), talc (hydrated magnesium silicate of composition Mg3[(OH)2/Si4O10] or 3MgO·4SiO2·H2O) and, particularly preferably, hectorites (e.g. M+0.3(Mg2.7Li0.3) [Si4O10(OH)2], M+ usually=Na+, monoclinic clay mineral belonging to the smectites and similar to montmorillonite).
(Kropf, par. [0015] & [0017]), which are noted as encompassed by “silicates” of claim 7, and fillers of claims 5 and 7.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Huang’s oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]), and to incorporate Kropf’s phyllosilicates (Kropf, par. [0015] & [0017]).  One would have been motivated to do so with a reasonable expectation of success since both Huang and Kropf are concerned with similar problems in the art, namely the formulation of oral or dental care compositions.  Huang, par. [0101]-[0112]; Kropf, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable “orally tolerable adjuvants.”  Huang, par. [0100].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of Huang’s oral composition (Huang, par. [0101]-[0112]) with phyllosilicates (Kropf, par. [0015] & [0017]) in order to obtain the advantage of thixotropic oral and dental care agents (Kropf, abstract).
Thus, the prior art renders claims 5 and 7 obvious.
Regarding claims 6 and 9, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Since it would be obvious to take Huang’s oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]), and to incorporate Bixler’s a semi-refined carrageenan binder (Bizler, abstract) and Kropf’s phyllosilicates (Kropf, par. [0015] & [0017]), one would be motived to formulate a composition with:
phyllosilicates (Kropf, par. [0017]) in an amount from 0.1 to 20% by weight (Kropf, par. [0015]);
“10% by weight glycerol” (Huang, par. [0103]);
“0.1 to 0.5% by weight of a compound of formula (1)” (Huang, par. [0110]), namely an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018]); and 
a binder formulation representing about 0.8% to about 1.5% by dry weight of the toothpaste composition, which contains from about 20% to about 30% semi-refined kappa carrageenan (Bixler, claim 1), from about 10% to about 20% refined kappa-2/lambda carrageenan, and from about 35% to about 50% refined iota carrageenan (Bixler, claim 6);
wherein Huang’s oral composition (Huang, par. [0101]-[0112]) contains no aluminum chloride.
Thus, the prior art renders claims 6 and 9 obvious.
Claims 9 is rejected under 35 U.S.C. § 103 as being unpatentable over HUANG (US 2007/0231291 A1, Publ. Oct. 4, 2007; hereinaftert, “Huang”), in view of BIXLER (US 6,387,354 B1, Issued May 14, 2002; hereinafter, “Bixler”) and and further in view of KROPF (US 2003/0175217 A1, Publ. Sep. 18, 2003; hereinafter, “Kroph”), as applied to claims 5-7 and 9, above, and further in view of HODGKINSON (US 2014/0186274 A1, Publ. Jul. 3, 2014; hereinafter, “Hodgkinson”).
The teachings of Huang and Bixler, as set forth above, are hereby incorporated.  However, Huang’s exemplary composition (Huang, par. [0100]-[0113]) contains “48.6% by weight water” (Huang, par. [0111]), and therefore, the references DO NOT EXPRESSLY TEACH a non-aqueous composition in order to meet the requirements of claim 9 for:
9.	([...])	The medical composition of claim 5, being characterized as follows:
filler(s) selected from phyllosilicate(s) and mixtures thereof and being present in an amount from 20 to 70 wt. %,
paste forming liquid(s) selected from glycol, glycerine, ethylene glycol, poly(ethylene glycol), propylene glycol, poly(propylene glycol), copolymer(s) of ethylene glycol, propylene glycol and/or tetrahydrofuran and mixtures thereof and being present in an amount from 10 to 60 wt. %,
guanidinyl-containing polymer(s): the polymer being a polyethylene imine and being present in an amount from 1 to 60 wt. %,
the carrageenane(s) being present in an amount from 1 to 30 wt. %,
the medical composition not comprising either of the following alone or in combination 
aluminium chloride in an amount above 5 wt. %, 
water in an amount above 2 wt. %,
wt. % with respect to the weight of the whole composition.
since the formulation of a non-aqueous composition is well within the purview of the ordinarily skilled artisan.
Hodgkinson, for instance, is directed to:
NOVEL COMPOSITION
ABSTRACT
The invention relates to non-aqueous dentifrice compositions comprising a surfactant system.  The surfactant system consists of a combination of surfactants i.e., a betaine and a taurate surfactant; or a betaine and an alkyl sulphate surfactant; or a betaine, a taurate and an alkyl sulphate surfactant.
Hodgkinson, title & abstract.  In this regard, Hodgkinson teaches:
[0011]	In one aspect the invention provides a non-aqueous dentifrice composition comprising a carrier wherein the carrier consists of a surfactant system consisting of a first surfactant which is a betaine in combination with a second surfactant which is a taurate or an alkyl sulphate or mixtures thereof.
[0012]	Surprisingly it has been discovered that a non-aqueous composition comprising a surfactant system consisting of a combination of surfactants, specifically a betaine and a taurate, or a betaine and an C10-20 alkyl sulphate, provides significantly superior organoleptic properties compared to that observed for a composition comprising a single, sole surfactant (sodium lauryl sulphate).  Such superior organoleptic properties include one or more of improved mouthfeel, improved foam dispersion and consistency, and improved foam characteristics such as intensity and density, all of which are desired attributes in a dentifrice composition. In some embodiments foam characteristics are improved without modifying significantly on taste properties.
Hodgkinson, par. [0011]-[0012].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Huang’s oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]) per Bixler and Kropf (as discussed above), and to have formulated the composition as a non-aqueous dentifrice composition comprising Hodgkinson’s surfactant system (Hodgkinson, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Huang and Hodgkinson are concerned with similar problems in the art, namely the formulation of oral or dental care compositions.  Huang, par. [0101]-[0112]; Hodgkinson, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable “orally tolerable adjuvants.”  Huang, par. [0100].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of Huang’s oral composition (Huang, par. [0101]-[0112]) as a non-aqueous dentifrice composition comprising Hodgkinson’s surfactant system (Hodgkinson, abstract) in order to obtain the advantage of “superior organoleptic properties include one or more of improved mouthfeel, improved foam dispersion and consistency, and improved foam characteristics such as intensity and density, all of which are desired attributes in a dentifrice composition” (Hodgkinson, par. [0012]).  Since it would be obvious to take Huang’s oral composition (Huang, par. [0101]-[0112]) containing an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018] & [0100]), and to:
incorporate Bixler’s a semi-refined carrageenan binder (Bizler, abstract), 
incorporate Kropf’s phyllosilicates (Kropf, par. [0015] & [0017]), and 
formulate as a non-aqueous dentifrice composition comprising Hodgkinson’s surfactant system (Hodgkinson, abstract),
one would be motived to formulate a composition with:
phyllosilicates (Kropf, par. [0017]) in an amount from 0.1 to 20% by weight (Kropf, par. [0015]);
“10% by weight glycerol” (Huang, par. [0103]);
“0.1 to 0.5% by weight of a compound of formula (1)” (Huang, par. [0110]), namely an antimicrobial ethylenimine polymer or co-polymer (Huang, par. [0018]); and 
a binder formulation representing about 0.8% to about 1.5% by dry weight of the toothpaste composition, which contains from about 20% to about 30% semi-refined kappa carrageenan (Bixler, claim 1), from about 10% to about 20% refined kappa-2/lambda carrageenan, and from about 35% to about 50% refined iota carrageenan (Bixler, claim 6);
wherein Huang’s oral composition (Huang, par. [0101]-[0112]) contains no aluminum chloride; and
wherein the composition is substantially free of water (Hodgkinson, par. [0013]), e.g., 0.1-0.5% by weight water with the incorporation of such materials as glycerol (Hodgkinson, par. [0036]).
Thus, the prior art renders claim 9 obvious.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent 11,123,267 to Oswald et al., hereinafter “‘ 267 Patent,” matured from copending Application No. 16/346,664, in view of the disclosure of BIXLER (US 6,387,354 B1, Issued May 14, 2002; hereinafter, “Bixler”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a composition containing a guanidinyl-containing polymer, filler and paste-forming liquid.  However, the ‘267 Patent DOES NOT RECITE carrageenans, as required by claims 1, 6 and 9, which would be obvious per Bixler’s disclosure, as discussed above.
Thus, claims 1-9 of the ‘267 Patent per Bixler render claims 1-9 obvious.

Conclusion
Claims 1-9 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611